DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 Rejection
Applicants argue the claim language recites a practical application, i.e. the specification of an abnormality in a structure, however the examiner respectfully disagrees.
The generically recited structure and sensors are considered additional elements that merely link the identified abstract ideas to a field of use while the sensors perform the insignificant extra-solution active of mere data gathering. These additional elements do not go beyond the judicial exception, individually or in combination, thereby failing to integrate the exceptions into a practical application.  The argued recited “structure” does not provide any information as to how the “structure” is bettered, changed, or uses the abstract ideas. Thus the argued additional elements fail to meaningfully limit the claim because it does not require any particular application of the recited calculations. 

103 Rejection
Applicants argue the prior art does not pertain to mode vectors and performs no normalization on mode vectors, however, the examiner would like to point out that the claims recite an apparatus, method and program that perform normalization and calculations of amplitude feature on received signals.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) perform, on mode vectors generated based on vibration of a structure measured by sensors, normalization of amplitude components and normalization for removing an initial phase from phase components, and calculate amplitude feature amounts corresponding to the amplitude components and phase feature amounts corresponding to the phase components; and specify an abnormality in the structure based on the amplitude feature amounts and the phase feature amounts.  The identified abstract ideas fall under two groupings, the performing normalization and claimed calculation steps fall under the grouping of mathematical concepts, as evidenced by applicant’s specification.  The “specify” limitation falls under the grouping of mental processes, as once the math is completed, the specifying step is simple enough to be performed in the mind of a user based on the calculated data. This judicial exception is not integrated into a practical application 
Claims 2-5, 7-10, and 12-15 further define the abstract idea without providing significantly more or implementing the abstract idea into a practical application.
	Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (JP 2006317194A) in view of LIU et al. (CN 108896303).

	With respect to claim 1, Wada et al. teaches an abnormality diagnosis apparatus comprising: a processor (2) and a memory program code (Fig. 5) executed by the processor (2) to perform, on mode vectors (depicted in Fig. 4) generated based on vibration of a structure measured by sensors (via a multi-sensor probe 5), normalization (via 2a of the signal processing unit) of amplitude components and normalization for removing an initial phase from phase components (para. [0029] teaches standardizing the phase angle and amplitude of all the sensors so they are all the same based on a reference phase and amplitude [0036]), and calculate [0057] amplitude feature amounts corresponding to the amplitude components (of the standardized sensor signal) and phase feature amounts corresponding to the phase components (of the standardized sensor signal).
Wada et al. remains silent regarding code to specify an abnormality in the structure based on the amplitude feature amounts and the phase feature amounts. 
LIU et al. teaches a similar apparatus having code (i.e. for performing the steps 1-8) configured to specify an abnormality (i.e. a fault) in a structure (gears) based on amplitude feature amounts (i.e. tooth cracks via amplitude demodulation) and phase feature amounts (via phase demodulation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Wada et al. to include the control logic of LIU et al. such that the abnormalities are specified based on amplitude and phase feature amounts in processed signals allowing difficult faults to be more easily detectable, as taught in LIU et al..

With respect to claim 11, Wada et al. as modified teaches a computer readable recording medium (of the processing unit 2 as modified by the combination) that includes an abnormality diagnosis program (i.e. steps) recorded thereon, the abnormality diagnosis program (i.e. steps) including instructions causing a computer (2) to execute the rejected steps of claim 6 during the operation of the rejected claim 1.
 
Claims 2-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. in view of LIU et al. (CN 108896303), as applied to claim 1, further in view of Yamagishi et al. (JP 2015064348A).

With respect to claim 2, Wada et al. as modified by LIU et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein processor calculates amplitude information entropies based on amplitude probability density ratios between the amplitude feature amounts calculated during an abnormality diagnosis period of the structure and reference amplitude feature amounts serving as references that have been calculated during a period for which there is no abnormality in the structure.
Yamagishi et al. teaches a similar apparatus that includes control logic that calculates information entropies (i.e. distances between a probability ratio and a reference, [0043]) based on probability density ratios (i.e. probability density ratios determined in s205, [0039]) between the feature amounts calculated during an abnormality diagnosis period of the structure (i.e. at a time of deterioration) and reference feature amounts (i.e. reference data [0039]) serving as references 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the control logic of Wada et al. to apply the calculation of entropies, based on amplitude data from Wada et al., using the logic taught by Yamagishi et al. because such a modification provides a hands off monitoring apparatus, allowing a user to know when abnormalities are occurring without inspecting the sensor or structures themselves, thereby improving the apparatus of Wada et al. 
The method steps of claim 7 are performed during the operation of the rejected apparatus of claim 2.
With respect to claim 12, Wada et al. as modified teaches a computer readable recording medium (of the processing unit 2 as modified by the combination) that includes an abnormality diagnosis program (i.e. steps) recorded thereon, the abnormality diagnosis program (i.e. steps) including instructions causing a computer (2) to execute the rejected steps of claim 7 during the operation the rejected claim 2.

With respect to claim 3, Wada et al. as modified by LIU et al. and Yamagishi et al. teaches wherein processor (of Wada as modified) specifies the sensors (i.e. indicates an alarm for the sensor) for which the frequency of occurrence  of amplitude information entropies (i.e. the calculated distances between the amplitude data of Wada et al. and a reference, as taught in Yamagishi et al., for the sensor outputting the data) greater than or equal to a predetermined value (i.e. greater than predetermined reference value [0043] of Yamagishi et al.) is higher than 
The method steps of claim 8 are performed during the operation of the rejected apparatus of claim 3.
With respect to claim 13, Wada et al. as modified teaches a computer readable recording medium (of the processing unit 2 as modified by the combination) that includes an abnormality diagnosis program (i.e. steps) recorded thereon, the abnormality diagnosis program (i.e. steps) including instructions causing a computer (2) to execute the rejected steps of claim 8 during the operation of the rejected claim 3.

With respect to claim 4, Wada et al. as modified by LIU et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the processor calculates phase information entropies based on phase probability density ratios between the phase feature amounts calculated during an abnormality diagnosis period of the structure and reference phase feature amounts serving as references that have been calculated during a period for which there is no abnormality in the structure.
Yamagishi et al. teaches a similar apparatus that includes control logic that calculates information entropies (i.e. distances between a probability ratio and a reference, [0043]) based on probability density ratios (i.e. probability density ratios determined in s205, [0039]) between the feature amounts calculated during an abnormality diagnosis period of the structure (i.e. at a time of deterioration) and reference feature amounts (i.e. reference data [0039]) serving as references that have been calculated during a period for which there is no abnormality in the structure (para. [0010] which discloses the reference data is extracted during a period of normal operation).

The method steps of claim 9 are performed during the operation of the rejected apparatus of claim 4.
With respect to claim 14, Wada et al. as modified teaches a computer readable recording medium (of the processing unit 2 as modified by the combination) that includes an abnormality diagnosis program (i.e. steps) recorded thereon, the abnormality diagnosis program (i.e. steps) including instructions causing a computer (2) to execute the rejected steps of claim 9 during the operation of the rejected claim 4.

With respect to claim 5, Wada et al. as modified by LIU et al. and Yamagishi et al. teaches wherein the processor (of Wada as modified) specifies the sensors (i.e. indicates an alarm for the sensor) for which the frequency of occurrence of phase information entropies (i.e. the calculated distances between the phase data of Wada et al. and a reference, as taught in Yamagishi et al., for the sensor outputting the data) exceeding a predetermined value (i.e. greater than predetermined reference value [0043] of Yamagishi et al.) have occured at a frequency higher than or equal to a predetermined frequency (i.e. occurs more than once, which  indicates the sensor is outputting bad data).
The method steps of claim 10 are performed during the operation of the rejected apparatus of claim 5.
 abnormality diagnosis program (i.e. steps) recorded thereon, the abnormality diagnosis program (i.e. steps) including instructions causing a computer (2) to execute the rejected steps of claim 10 during the operation of the rejected claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doan et al. (EP 3339830A1) teaches determining mode vectors for vibrational analysis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853